DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 4/19/2022.
Claims 1, 3-4, 9 and 15-16 are amended, claims 8, 11 and 18 are cancelled, and new claim 21 is added.
Claims 1-7, 9-10, 12-17 and 19-21 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
The Amendment filed 4/19/2022 has been entered. Claims 1-7, 9-10, 12-17 and 19-21 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection set forth in the Non-Final Office Action mailed 1/19/2022. However, a new 112(b) rejection is made regarding amended claims 4 and 16. The claims also no longer invoke 112f interpretation.
Applicant’s arguments, see pages 15-16, with respect to the 112(a) rejections have been fully considered and are persuasive.  The rejections of claims 12 and 19 have been withdrawn. 
Applicant’s arguments, see pages 17-19, with respect to prior art rejections have been fully considered and are persuasive.  Each and every prior art rejection has been withdrawn.
Applicant’s arguments, see pages 19, with respect to double patenting rejections have been fully considered and are persuasive.  Each and every double patenting rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Amended claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 16 recite “wherein the specific position is closest to a doorway of the elevator and is greater than or equal to a reference distance from a side of the doorway.” Its unclear what “closest to a doorway” means in this situation since the distance from the doorway can be greater than a reference distance. For example, is the robot restricted to being exactly at the reference distance since that is the closest it can be to the doorway, or is the robot closest to the doorway in comparison to other elevator occupants, or is the robot in the closest available position to the doorway, or is there some other meaning to “closest to a doorway?” For examination purposes, its interpreted that “closest to a doorway” means closest in comparison to other occupants or that it’s the closest available position.

Allowable Subject Matter
Claims 1-3, 5-7, 9-10, 12-15, 17 and 19-21 are allowed.

Conclusion
No prior art has been found at the time of writing this office action to reject the pending claims 1-7, 9-10, 12-17 and 19-21 under 35 U.S.C. 102 or 103.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664